Citation Nr: 1403178	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-12 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for onychomycosis of the toenails.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant & E.N.-T.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to January 1964.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the RO. 

In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.

In February 2012, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for onychomycosis and remanded a claim for hemorrhoids for further development.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). 

In August 2012, the Court granted a Joint Motion for Partial Remand (Joint Motion) vacating the February 2012 decision and remanding the Veteran's claim for entitlement to service connection for onychomycosis for further development.

In May 2013, the Board adjudicated the claim for hemorrhoids, and remanded the above-captioned claim for further development.  That development has been completed and the appeal has been returned to the Board for adjudication.

The Board notes that there does not appear to be a waiver of review by the agency of original jurisdiction for additional evidence received by VA since the last supplemental statement of the case (SSOC).  However, as the claim adjudicated herein is being granted, the Board finds there is no risk of prejudice to the Veteran from proceeding without the waiver.  

The Board also notes that in a November 2013 letter, the Veteran's attorney stated that in the last SSOC, the RO had not discussed a number of issues raised by a "Summary of Issues Memorandum" that appears to have been submitted to the Court.  The attorney re-submitted a copy of the Memorandum.  However, the Board notes that aside from the claims for onychomycosis and hemorrhoids, the Court determined in August 2012 that each of the remaining claims in the Summary of Issues Memorandum had been explicitly abandoned by the appellant.  

The Board has considered documentation included in the electronic claims files in reaching the determination below.  No new records pertinent to this appeal were found therein.


FINDING OF FACT

The Veteran has onychomycosis of the toenails that is related to service.


CONCLUSION OF LAW

Onychomycosis of the toenails was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

To the extent that the action taken herein is favorable to the Veteran, a full discussion of compliance with VA's duty to notify and assist is not required.

Legal Principles

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Here, the Veteran contends that his current onychomycosis was incurred during active service through exposure to bacteria in shower stalls and from continuously wearing boots in moist weather and with wet feet.

Initially, the Board notes that as the claimed disability in this case was not incurred during combat, 38 U.S.C.A. § 1154(b) does not apply.  

The Veteran's service treatment record show that in May 1961, he sought treatment for sores on his left foot.  On separation from service in November 1963, the Veteran was found to have "pruritis foot."

Post service, the Veteran sought treatment for onychomycosis beginning in January 1998. 

In September 2011, the Veteran testified that while on active duty, he spent two years in France where he showered in stalls that contained fungus.  Hearing Transcript, p. 17.  He testified that following this service, his toenails became brittle and elongated.  Id.

In November 2011, the Veteran's private podiatrist opined that wearing enclosed boots, as the Veteran did while on active duty, can cause the growth of mycosis.  The podiatrist stated that this could have created the thick, mycotic nails that the Veteran was experiencing on both feet.

In May 2013, the Board ordered that a VA examination be conducted to address the etiology of the Veteran's onychomycosis as no such opinion had yet been obtained.  The Board's decision of February 2012 had been vacated due to a failure to discuss the symptomatology documented in the service treatment records, particularly the pruritis noted in 1963, which the Court noted was a symptom of onychomycosis.  Joint Motion, p. 3.  The Court additionally found the Board had failed to address the favorable November 2011 private medical opinion in its 2012 decision.  Id.

In July 2013, a VA examination was conducted and a negative opinion was rendered.  The examiner stated that the pruritis in service was not necessarily a symptom of onychomycosis.  The examiner discounted the favorable November 2011 opinion because of particular language used by the podiatrist in his 2011 opinion, and because in a treatment record of the podiatrist, the podiatrist noted the Veteran had suffered from the condition for only 2 years.  The examiner found that the Veteran's age and the presence of diabetes were risk factors for developing onychomycosis.  

In September 2013, VA received a second opinion from the Veteran's private podiatrist.  The podiatrist indicated he had treated the Veteran for his condition for 11 years, and had reviewed the record, including service treatment records.  The podiatrist discussed the May 1961 and November 1963 entries, and opined that it was more likely than not that the Veteran's current onychomycosis was incurred during military service.  The podiatrist explained that the Veteran's condition is chronic and difficult to treat, and that the onset could be attributed to his exposure to the shower stalls in service as well as wearing boots in moist weather during service. 
The record contains no other information concerning the etiology of the Veteran's onychomycosis. 

Upon careful review of the record, the Board finds that the evidence in this case is, at minimum, in equipoise.  The medical evidence and opinions provide contrasting, yet well-reasoned viewpoints with adequate reasons and bases for their respective conclusions.  Any doubt must be resolved in the Veteran's favor.

Moreover, the probative weight of the July 2013 examiner's opinion is diminished by her failure to address the May 1961 service treatment record.  Also, her finding that pruritis may not have been a symptom of onychomycosis is contrary to the finding of the parties.  Joint Motion, p. 3.  The Board is additionally not persuaded by her criticisms of the private podiatrist's findings, as the isolated statement during treatment that the onychomycosis was a condition of two years' duration had not been based on a review of the claims file.  

By contrast, the Board finds the etiological opinion of the podiatrist to be more probative as he has had a longer history of treating the Veteran for his onychomycosis and he provided sufficient supporting rationale based on a review of all pertinent service treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board additionally finds that the Veteran competent to report observable symptoms, such as an onset of symptoms and their history, and finds his statements credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In resolving all reasonable doubt in the Veteran's favor, service connection for onychomycosis is warranted.


ORDER

Service connection for onychomycosis of the toenails is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


